Opinion filed May 5, 2022




                                    In The


        Eleventh Court of Appeals
                                  ___________

                            No. 11-21-00184-CR
                                  ___________

                      ROY EUGENE PEEL, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR27228


                     MEMORANDUM OPINION
      Appellant, Roy Eugene Peel, originally pled guilty to the second-degree
felony offense of aggravated assault and true to an enhancement allegation, which
made the offense punishable as a first-degree felony. See TEX. PENAL CODE ANN.
§ 22.02(a)(2), (b) (West Supp. 2021), §12.42(b) (West 2019). Pursuant to the terms
of the plea agreement between Appellant and the State, the trial court deferred a
finding of guilt, placed Appellant on community supervision for ten years, and
also assessed a fine. Four months later, the State filed a motion to adjudicate
Appellant’s guilt. The trial court conducted a hearing on the State’s motion, at which
Appellant pled true to all but two of the allegations in the State’s motion to adjudicate
and four witnesses testified. The trial court found all of the State’s allegations to be
true, revoked Appellant’s community supervision, adjudicated Appellant guilty of
the charged offense, and assessed his punishment at confinement for twenty years.
We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that she has concluded that this
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
the clerk’s record and the reporter’s record. Counsel advised Appellant of his right
to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree that the appeal is without merit. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
In this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision and proceed with an adjudication of guilt.
See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979).
                                           2
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based upon our review of the record, we agree with counsel that no arguable
grounds for appeal exist. 1
        The motion to withdraw is granted, and the judgment of the trial court is
affirmed.


                                                                 PER CURIAM


May 5, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    3